UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit
                  ______________________________

                           No. 00-20280
                  ______________________________

                            ROBERT REEVES,

                          Plaintiff-Appellee,

                                 versus

                 NORTHWEST AIRLINES, INC.; ET AL.,

                             Defendants,

             NORTHWEST AIRLINES, INC.; GIL CASTENADA,

                      Defendants-Appellants.

_________________________________________________________________

      Appeal from the United States District Court for the
               Southern District of Texas, Houston
                      USDC No. H-99-CV-1242
_________________________________________________________________
                          March 8, 2001

Before FARRIS,* JOLLY, and DAVIS, Circuit Judges.

PER CURIAM:**

     Northwest Airlines, Inc. and Gil Castaneda (collectively

referred to as “Northwest”) appeal the magistrate judge’s order

denying Robert Reeves’ motion to remand, declining supplemental

jurisdiction and remanding the remainder of Reeves’ state causes

of action.   We affirm.



     *
      Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Reeves filed this action in state court after his arrest for

threatening to hijack a flight on which he was ticketed.    Reeves’

complaint alleged causes of action for negligence, false arrest,

malicious prosecution, breach of contract, defamation and

conspiracy.   Northwest removed the action to federal court and

the parties consented to final judgment by a magistrate judge.

Holding that the Airline Deregulation Act, 49 U.S.C. § 41713,

preempted Reeves’ contract cause of action, the magistrate judge

denied Reeves’ motion to remand the action to state court.    After

dismissing the contract claim, the magistrate judge refused to

exercise supplemental jurisdiction over Reeves’ remaining claims

and remanded the remaining claims to state court.

     On appeal, Northwest contends that the ADA and Federal

Aviation Administration regulations preempt Reeves’ state claims,

and that federal common law governs those claims.

     We review a decision rendered by a magistrate judge just as

we would a decision rendered by a district court.   See Lady v.

Neal Glaser Marine, Inc., 228 F.3d 598, 601 (5th Cir. 2000).      We

review de novo questions of law such as whether federal law

preempts a state cause of action.    See id.

     Before the magistrate judge, Northwest and Castenada argued

that there was federal jurisdiction because (1) the ADA preempted

state law claims for alleged wrongful exclusion from a flight,

and (2) federal regulations and duties were an essential part of


                                 2
Reeves’ prima facie case under state law.   They did not argue

that FAA safety regulations completely preempt Reeves’ state law

claims and we do not consider that question.   Arguments against

remand must be preserved on appeal.   See Copling v. Container

Store, Inc., 174 F.3d 590, 595 n.9 (5th Cir. 1999).   The

magistrate judge did not abuse her discretion by declining

supplemental jurisdiction over the state tort claims, see Eastus

v. Blue Bell Creameries, L.P., 97 F.3d 100, 104 (5th Cir. 1996).

     We do not address Northwest’s contention that federal common

law should govern Reeves’ state tort claims.   Although Northwest

did intimate this point at the trial level, it failed to

adequately raise the issue.   See Butler Aviation Int’l, Inc. v.

Whyte (In re Fairchild Aircraft Corp.), 6 F.3d 1119, 1128 & nn.

22-23 (5th Cir. 1993).

     The order dismissing Reeves’ contract cause of action as

preempted, declining supplemental jurisdiction and remanding

Reeves’ remaining causes of action for adjudication in state

court is supported by the record.

     Affirmed.




                                 3